981 F.2d 1198
UNITED STATES of America, Plaintiff-Appellee,v.Clarence J. HOBBS, Defendant-Appellant.
No. 92-8380Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Jan. 22, 1993.

Suzanne Hashimi, Federal Defender Program, Inc., Atlanta, GA, for defendant-appellant.
Thomas A. Devlin, Jr., Asst. U.S. Atty., Atlanta, GA, for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before TJOFLAT, Chief Judge, EDMONDSON and BLACK, Circuit Judges.
PER CURIAM:


1
Clarence Hobbs received a four-month sentence in a halfway house, followed by a three-year probation, for one count of bank fraud under 18 U.S.C. § 1344.   Later, Hobbs violated the terms of his probation.   After a hearing, the district court resentenced Hobbs to six months' imprisonment, followed by a two-year term of supervised release.   Hobbs appeals, arguing that the district court had no authority to include a supervised release period after the revocation of probation.


2
Pursuant to 18 U.S.C. § 3565(a)(2), if a defendant violates a probation condition, the district court may revoke probation and "impose any other sentence that was available under subchapter A [18 U.S.C. §§ 3551-59] at the time of the initial sentencing."   In turn, 18 U.S.C. § 3551(b)(3) provides that a defendant may be sentenced to "a term of imprisonment as authorized by subchapter D [§§ 3581-86]."  And Subchapter D, § 3583(a) says that the court "may include as part of the sentence a requirement that the defendant be placed on a term of supervised release after imprisonment."   So, district courts are authorized to impose a period of supervised release as a consequence of probation revocation.


3
AFFIRMED.